STATE OF MICHIGAN

                            COURT OF APPEALS


NICOLE THERESE LANKER,                                               UNPUBLISHED
                                                                     May 22, 2018
               Plaintiff-Appellant,

v                                                                    Nos. 341530; 341550
                                                                     Washtenaw Circuit Court
JAMES HULON OYLER,                                                   LC No. 15-000474-DS

               Defendant-Appellee.


Before: MURRAY, C.J., and SERVITTO and BOONSTRA, JJ.

PER CURIAM.

        In these consolidated appeals,1 plaintiff appeals by right the trial court’s order regarding
preschool placement of the parties’ minor son and the trial court’s order adopting the Friend of
the Court (FOC) recommendation increasing defendant’s parenting time. We vacate both of the
trial court’s orders and remand for further proceedings consistent with this opinion.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

        Plaintiff and defendant share joint legal custody of their child, and plaintiff has primary
physical custody, under a consent order entered in 2016. Defendant’s parenting time was
originally limited to overnights every other weekend. The parties were not able to agree on
where the child would attend preschool, although both agreed generally that the child should
attend preschool. The issue regarding the child’s parenting time was first raised during a hearing
on numerous issues related to the consent order. At the hearing, defendant maintained that the
joint legal custody arrangement had been violated by plaintiff’s refusal to discuss the child’s
preschool placement. The trial court ordered that the parties continue to try to resolve the issue
on their own, and that if they were not able to do so, the trial court would then decide the issue.
The trial court did not hold an evidentiary hearing or analyze how the parties’ proposals for
preschool affected the best interests of the child.




1
  See Lanker v Oyler, unpublished order of the Court of Appeals, issued January 10, 2018
(Docket Nos. 341530, 341550).


                                                -1-
       The 2016 consent order for custody, parenting time, and child support also provided for
automatic referral to the FOC in 2017 regarding possible expansion of defendant’s parenting
time. This referral occurred while the parties were still attempting to resolve the preschool issue.
After interviewing the parties, the FOC evaluator issued a recommendation on October 25,
2017.2 The evaluator recommended increasing defendant’s parenting time to every Monday and
Tuesday overnight and alternating every other Friday, Saturday, and Sunday overnight.

        The parties were not able to resolve the preschool issue. The trial court issued an order
on October 31, 2017 that outlined a first, second, and third choice of preschools for the child’s
placement. The order also stated that the child was to attend “full days of preschool (ie.[sic]
8:00/8:30 a.m. to 3:30/4:00 p.m.) at least four days per week (ie.[sic] Monday through
Thursday). If Friday preschool is available, [the child] shall attend a full day on Friday.” The
trial court denied plaintiff’s motion for reconsideration of its order.

       On November 29, 2017, the trial court issued an interim order adopting the FOC
recommendation and expanding defendant’s parenting time. The trial court’s order stated that
“[t]he October 25, 2017 FOC Recommendation does not make a custody recommendation” and
noted that a custody evaluation was still being conducted.

       Plaintiff appealed both orders.3

                         II. ORDER FOR PRESCHOOL PLACEMENT

        With regard to the trial court’s order concerning preschool placement, plaintiff argues
that the trial court erred by issuing the order without conducting an evidentiary hearing, making
findings of fact, or analyzing the best-interest factors. We agree.

       “Under the Child Custody Act, . . . all orders and judgments of the circuit court shall be
affirmed on appeal unless the trial judge made findings of fact against the great weight of
evidence or committed a palpable abuse of discretion or a clear legal error on a major issue.”


2
  The FOC recommendation followed a joint interview of the parties by an FOC evaluator, rather
than a hearing before an FOC referee.
3
  We reject defendant’s jurisdictional challenges to plaintiff’s appeal of the trial court’s
October 31, 2017 order. Plaintiff’s appeal is not a collateral attack on an earlier ruling of the trial
court from which she failed to take an appeal; although the trial court made oral rulings on
September 21, 2017, the first written order on this issue was issued on October 31, 2017; a trial
court speaks through its written orders and not its oral pronouncements. In re Contempt of
Henry, 282 Mich. App. 656, 678; 765 NW2d 44 (2009). Further, although we make no
determination on the record before us, the order arguably affected the custody of a minor child,
and defendant does not argue otherwise. MCR 7.202(6)(a)(iii). We further conclude that
defendant’s jurisdictional challenge to plaintiff’s appeal of the trial court’s November 29, 2017
order is also without merit, as the FOC recommendation had the effect of a change in custody.
Id.


                                                 -2-
Pierron v Pierron, 486 Mich. 81, 85; 782 NW2d 480 (2010); MCL 722.28. Under this standard,
we may not substitute our judgment on questions of fact unless the factual determination “clearly
preponderates in the opposite direction.” Id. (quotation marks, brackets, and citation omitted).

        The Child Custody Act, MCL 722.21 et seq., applies to all child custody disputes in the
circuit court, whether original or incidental to other actions. See Pierron, 486 Mich. at 85. When
parents with joint legal custody cannot agree on an important decision, such as where the child
will attend school, the trial court must resolve the issue in the best interests of the child. See id.
When resolving “an important decision affecting the welfare of the child, the trial court must first
determine whether the proposed change would modify the established custodial environment of
that child.” Id. at 92.

       If the proposed change would modify the established custodial environment of the
       child, then the burden is on the parent proposing the change to establish, by clear
       and convincing evidence, that the change is in the child’s best interests. Under
       such circumstances, the trial court must consider all the best-interest factors
       because a case in which the proposed change would modify the custodial
       environment is essentially a change-of-custody case. On the other hand, if the
       proposed change would not modify the established custodial environment of the
       child, the burden is on the parent proposing the change to establish, by a
       preponderance of the evidence, that the change is in the child’s best interests. [Id.
       at 92-93.]


Further, in making its best-interest determination, the trial court must use the best-interest factors
identified in MCL 722.23. See id. at 90.

        In this case, the parties shared joint legal custody. Both parties agreed that the child
should attend preschool. However, the parties did not agree on where the child should attend
preschool. Therefore, it fell to the trial court to resolve the issue. See id. at 85. In so doing, the
trial court was required to resolve the issue in the child’s best interests, using the best-interest
factors identified in MCL 722.23. See id. at 85, 90. However, the trial court’s order regarding
preschool placement merely stated, “The parties were unable to agree on preschool
placement . . . . As a result, the parties are to do the following.” The trial court did not hold a
hearing to analyze the best-interest factors. In fact, there is no indication in the record that the
trial court in this case considered any of the best-interest factors, whether during a hearing or on
its own. Additionally, choice of school is “an important decision affecting the welfare of the
child.” Id. at 92. Therefore, the trial court was required to determine “whether the proposed
change would modify the established custodial environment of that child.” Id. There is no
indication from the hearing or the trial court’s order that it made such a determination.

        We conclude that the trial court was required to first determine whether resolution of the
preschool issue would modify the child’s established custodial environment in order to determine
the appropriate evidentiary standard to employ. See Pierron, 486 Mich. at 92. Even if such a
resolution would not alter the established custodial environment, the trial court was still required
to conduct a best-interest analysis using the statutory best-interest factors. Id. at 92-93. Because
there is no evidence on the record that the trial court made any factual findings regarding a

                                                 -3-
change in the established custodial environment or the child’s best interests, we conclude that the
trial court committed reversible error. Therefore, we vacate the trial court’s October 30, 2017
order regarding preschool placement and remand to the trial court for further proceedings
consistent with this opinion.

                             III. CHANGE IN PARENTING TIME

       Plaintiff next argues that the trial court’s order adopting the FOC recommendation
regarding defendant’s parenting time amounted to a change in custody, and that the trial court
therefore erred by not following the appropriate framework before issuing its order. We agree.

        “[I]f a change in parenting time results in a change in the established custodial
environment, then the Vodvarka framework is appropriate.” Lieberman v Orr, 319 Mich. App.
68, 83; 900 NW2d 130 (2017). A parent having primary physical custody typically has an
established custodial environment with the child. See id. at 85. The trial court “shall not modify
or amend its previous judgments or orders or issue a new order so as to change the established
custodial environment of a child unless there is presented clear and convincing evidence that it is
in the best interest[s] of the child.” MCL 722.27(1)(c). The trial court must determine the best
interests of the child by weighing the statutory factors outlined in MCL 722.23. See Eldred v
Ziny, 246 Mich. App. 142, 150; 631 NW2d 748 (2001).

        Under the Vodvarka framework, “[A] party seeking a change in custody [must] first
establish proper cause or a change in circumstances . . . .” Vodvarka v Grasmeyer, 259 Mich
App 499, 508; 675 NW2d 847 (2003). “The movant . . . has the burden of proving by a
preponderance of the evidence that either proper cause or a change of circumstances exists
before the trial court can consider whether an established custodial environment exists . . . and
conduct a review of the best[-]interest factors.” Id. at 509. “If the movant seeking to change
custody or parenting time successfully establishes proper cause or a change of circumstances
under the applicable legal framework, the trial court must then evaluate whether the proposed
change is in the best interests of the child by analyzing the appropriate best-interest factors.”
Lieberman, 319 Mich. App. at 83.

        As a threshold issue, defendant argues that plaintiff failed to adequately object to the
FOC recommendation within 21 days, as required by the trial court, and that plaintiff therefore
has waived any challenge to “procedural” issues surrounding the trial court’s adoption of the
recommendation, such as the lack of an evidentiary hearing. We note that plaintiff filed her
objection within 21 days, but did not serve the objections upon defendant or schedule a hearing
within that time period. Nonetheless, the trial court treated plaintiff’s objections as timely. We
see no reason to determine whether plaintiff’s objections were in fact timely (or timely served)
when (1) the trial court did not rely on any purported “waiver” by plaintiff in rendering its
decision and (2) the trial court failed to follow the appropriate substantive framework for a
change of custody under the Child Custody Act, the primary goal of which is to “secure custody
decisions that are in the best interests of the child.” See MCL 722.27(1)(c); see also Fletcher v
Fletcher, 447 Mich. 871, 889; 526 NW2d 889 (1994). Regardless of whether plaintiff waived
certain procedural protections, “[t]he state’s in interest in child protection cannot be reduced
merely to providing expedient proceedings.” Fletcher, 471 Mich. at 889. See also, Harvey v
Harvey, 470 Mich. 186; 680 NW2d 835 (2004) (holding that the trial court must “determine

                                                -4-
independently what custodial placement is in the best interests of the children” notwithstanding
an earlier FOC recommendation following an evidentiary hearing before an FOC referee).

       In this case, plaintiff had primary physical custody. The trial court’s order adopting the
FOC recommendation altered the parties’ parenting times by about 100 overnights per year. We
conclude that such an alteration of parenting time had the effect of a change in custody. See id.
at 85-86 (concluding that a change in parenting time by 85 overnights per year resulted in a
change in primary custody). Because defendant’s change in parenting time had the effect of a
change in custody, the trial court was required to adhere to the Vodvarka framework and
determine whether proper cause or a change of circumstances existed that warranted
modification of the custody arrangement before considering the child’s established custodial
environment and before analyzing the best-interest factors. Id. at 84; Vodvarka, 259 Mich. App.
at 509. However, there is no indication in the record that the trial court adhered to the Vodvarka
framework before adopting the FOC recommendation.

        Because the trial court failed to adhere to the Vodvarka framework before issuing an
order that had the effect of a change of custody, we conclude that the trial court committed error
requiring reversal. See Lieberman, 319 Mich. App. at 86-87 (“Even if we were to accept [the]
plaintiff’s characterization of his motion as one simply to modify parenting time and change
schools, we nevertheless would hold that the trial court committed error requiring reversal . . . by
not analyzing the motion under the applicable legal framework set forth in Vodvarka.”).4

       Accordingly, we vacate the trial court’s November 29, 2017 order adopting the FOC
recommendation, and we remand to the trial court for further proceedings consistent with this
opinion.

       Vacated and remanded for further proceedings. We do not retain jurisdiction.



                                                             /s/ Christopher M. Murray
                                                             /s/ Deborah A. Servitto
                                                             /s/ Mark T. Boonstra


4
  Defendant cursorily asserts, without citation to authority, that the parties’ agreement in the
judgment of divorce to revisit parenting time issues in the “spring of 2017” constitutes sufficient
proper cause or change of circumstances for revisiting the custody order. We disagree.
Although the parties may have agreed in 2016 that the trial court should consider whether
custody or parenting time should be altered in 2017, we see no evidence that they agreed to
waive the application of the Vodvarka factors, even assuming that such a waiver would be valid.
The FOC issued a recommendation that would have had the effect of changing custody. Plaintiff
objected. We see no reason why the Vodvarka framework should not apply to this situation
despite the technical lack of a “movant” and “nonmovant” when the parties assumed equivalent
adversarial positions before the trial court. See Vodvarka, 259 Mich. App. at 508-509 (referring
to the “movant’s” burden of establishing proper cause or change of circumstances).


                                                -5-